Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 24, 2019

The Court of Appeals hereby passes the following order:

A19A1037. EARL HOPPER v. THE STATE.

      In 2014, a jury found Earl Hopper guilty of rape and other offenses, and the
trial court imposed a total sentence of life plus 51 years in prison. The record on
appeal contains no indication that Hopper filed a direct appeal from his judgment of
conviction. On October 23, 2017, Hopper filed a notice of appeal in which he
purports to seek appellate review of a decision filed on September 18, 2017.1 No
court order bearing that date, however, appears in the record. Rather, the last two
trial court orders in the current record, both of which were entered on August 10,
2017, are (i) an order denying Hopper’s motion for a new trial and motion in arrest
of judgment and (ii) an order denying Hopper’s motion for disclosure of grand jury
records. Regardless of whether Hopper seeks to appeal one or both of the August 10,
2017 orders or a prior order entered in this case, we lack jurisdiction over this appeal.
In that regard, the State has filed a motion to dismiss the appeal.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Hopper’s notice of appeal was
untimely filed 74 days after the most recent orders entered in this case. Consequently
– and pretermitting whether a direct appeal otherwise would lie from either of the
August 10, 2017 orders – we lack jurisdiction over this untimely appeal.


      1
        Hopper also filed an amended notice of appeal on November 28, 2017,
identifying the date of the decision to be appealed as “N/A.”
Consequently, the State’s motion to dismiss this appeal is GRANTED, and this appeal
is hereby DISMISSED for lack of jurisdiction.
      Because Hopper was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland, 264 Ga. at 875-876 (2): This
appeal has been dismissed because you failed to file a proper and timely notice of
appeal. If you still wish to appeal, you may petition the trial court for leave to file an
out-of-time appeal. If the trial court grants your request, you will have 30 days from
the entry of that order to file a notice of appeal referencing your conviction. If the
trial court denies your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Hopper and
to his attorney, and the latter also is DIRECTED to send a copy to Hopper.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/24/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.